

116 S628 IS: Biomass Thermal Utilization Act of 2019
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 628IN THE SENATE OF THE UNITED STATESFebruary 28, 2019Mr. King (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to include biomass heating appliances for tax credits
			 available for energy-efficient building property and energy property.
	
 1.Short titleThis Act may be cited as the Biomass Thermal Utilization Act of 2019 or the BTU Act of 2019. 2.Residential energy-efficient property credit for biomass fuel property expenditures (a)Allowance of creditSection 25D(a) of the Internal Revenue Code of 1986 is amended—
 (1)in paragraph (4), by striking and at the end, (2)in paragraph (5), by adding and at the end, and
 (3)by inserting after paragraph (5) the following:  (6)the qualified biomass fuel property expenditures,.
 (b)Qualified biomass fuel property expendituresSection 25D(d) of such Code is amended by adding at the end the following new paragraph:  (6)Qualified biomass fuel property expenditure (A)In generalThe term qualified biomass fuel property expenditure means an expenditure for property—
 (i)which uses the burning of biomass fuel to heat a dwelling unit located in the United States and used as a residence by the taxpayer, or to heat water for use in such a dwelling unit, and
 (ii)which has a thermal efficiency rating of at least 75 percent (measured by the higher heating value of the fuel).
 (B)Biomass fuelFor purposes of this section, the term biomass fuel means any plant-derived fuel available on a renewable or recurring basis, including agricultural crops and trees, wood and wood waste and residues, plants (including aquatic plants), grasses, residues, and fibers. Such term includes densified biomass fuels such as wood pellets..
 (c)Applicable percentageSubsection (g) of section 25D of such Code is amended— (1)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively, and by moving such subparagraphs (as so redesignated) 2 ems to the right,
 (2)by striking For purposes of and inserting the following:  (1)In generalExcept as provided under paragraph (2), for purposes of, and
 (3)by adding at the end the following:  (2)Applicable percentage for qualified biomass fuel property expendituresIn the case of any qualified biomass fuel property expenditures made by the taxpayer during the taxable year, the applicable percentage shall be 30 percent..
 (d)TerminationSubsection (h) of section 25D of such Code is amended to read as follows:  (h)Termination (1)In generalExcept as provided under paragraph (2), the credit allowed under this section shall not apply to property placed in service after December 31, 2021.
 (2)Application to qualified biomass fuel propertyIn the case of property described in subsection (d)(6), the credit allowed under this section shall not apply to property placed in service after December 31, 2023..
 (e)Effective dateThe amendments made by this section shall apply to expenditures paid or incurred in taxable years beginning after December 31, 2018.
			3.Investment tax credit for biomass heating property
 (a)In generalSection 48(a)(3)(A) of the Internal Revenue Code of 1986 is amended— (1)by striking or at the end of clause (vi),
 (2)by adding or at the end of clause (vii), and (3)and by inserting after clause (vii) the following new clause:
					
 (viii)open-loop biomass (within the meaning of section 45(c)(3)) heating property, including boilers or furnaces that operate at thermal output efficiencies of not less than 65 percent (measured by the higher heating value of the fuel) and that provide thermal energy in the form of heat, hot water, or steam for space heating, air conditioning, domestic hot water, or industrial process heat,.
				(b)30 percent and 15 percent credits
				(1)Energy percentage
 (A)In generalSection 48(a)(2)(A) of such Code is amended— (i)by striking and at the end of clause (i)(IV),
 (ii)by redesignating clause (ii) as clause (iii), and (iii)by inserting after clause (i) the following new clause:
							
 (ii)in the case of energy property described in paragraph (3)(A)(viii) the construction of which begins before January 1, 2024, 15 percent (30 percent in the case of any such property which operates at a thermal output efficiency of not less than 80 percent (measured by the higher heating value of the fuel)), and.
 (B)Conforming amendmentSection 48(a)(2)(A)(iii) of such Code, as so redesignated, is amended by inserting or (ii) after clause (i). (c)Effective dateThe amendments made by this section shall apply to periods after December 31, 2018, in taxable years ending after such date, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990).